          Case 1:20-cr-00462-GLR Document 10 Filed 06/21/21 Page 1 of 2



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND

 UNITED STATES OF AMERICA

 v.
                                                        Criminal No. GLR-20-462
 MICHAEL MERCER,

 Defendant.

                               MOTION TO TRANSFER FILINGS

       The United States of America, by and through undersigned counsel, respectfully moves

this Court for an order transferring the defendant’s pre-trial motions and government’s response

under Criminal No. GLR-19-318 to Criminal No. GLR-20-462.

       On October 21, 2020, the defendant’s attorney filed various pre-trial motions under

Criminal No. GLR-19-318. ECF Nos. 483-492 and 541-543. On December 16, 2020, the

government responded to the defendant’s motions. ECF No. 559.

       On December 18, 2020, a grand jury returned a superseding indictment in the case under

Criminal No. GLR-20-462. ECF 1. The parties subsequently participated in a conference call

with the Court. During the call, the defendant’s attorney requested that the Court transfer his pre-

trial motions filed in GLR-19-318 to GLR-20-462. The Court approved this request. Accordingly,

the government respectfully requests that ECF Nos. 483-492, 541-543, and 599 under GLR-19-

318 be transferred to GLR-20-462.
     Case 1:20-cr-00462-GLR Document 10 Filed 06/21/21 Page 2 of 2



                                Respectfully submitted,

                                Jonathan F. Lenzner
                                Acting United States Attorney

                                       /s/
                                Matthew DellaBetta
                                Assistant United States Attorney
                                36 South Charles Street, Fourth Floor
                                Baltimore, Maryland 21201
                                (410) 209-4800
Date: June 21, 2021
